IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


WILLIAM MCGINNIS & ROSE MARIE                  : No. 188 MAL 2022
MCGINNIS                                       :
                                               :
                                               : Petition for Allowance of Appeal
              v.                               : from the Order of the Superior Court
                                               :
                                               :
W.B. HOMES, INC., ANTONIO COLETTA,             :
LLC, WILLIAM J. BONENBERGER,                   :
HOWARD LYNCH PLASTERING, INC.,                 :
OMNIA GROUP ARCHITECTS, LLC,                   :
OMNIA GROUP, INC., PENN GWYN LP,               :
THORNBY DEVELOPMENT CORP., WB                  :
HOMES DEVELOPMENT CO., INC.                    :
                                               :
                                               :
PETITION OF: W.B. HOMES, INC., W.B.            :
HOMES DEVELOPMENT CO., INC.,                   :
WILLIAM J. BONENBERGER, PENN                   :
GWYN, L.P., & THORNBY DEVELOPMENT              :
CORP.                                          :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2022, the Application to Expedite and the

Petition for Allowance of Appeal are DENIED.